DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendments of 25 Mar 2020 have been entered.

Drawings
Issues Fig 1A does not illustrate #101a (for production zone for injection well) is recited in spec ¶00120

Specification
The disclosure is objected to because of the following informalities: 
¶00136, as submitted, recites on line 3 “In Fig. 5A the fractures”. No figure 5A exists with the submitted drawings. The examiner is taking the understanding that Fig. 4A is intended. Clarification or correction is requested.  
¶00136, as submitted, recites on the last line “compared to the distribution of Fig. 4A)”. As best understood by the examiner, this paragraph is discussing using a microproppant (200 mesh) in the injection well (#405) versus the proppant (100 mesh) used in the injection well (#305); however the last sentence compares the distribution to itself (Fig 4A) and is believed to be in error. Clarification or correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 recites the limitation "the proppants" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 10 - 14, 16 – 18, 28, 29, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweatman et al. (USP 9,726,157).
Regarding claim 7, Sweatman discloses 
a) a first well (Fig 2 #202a) extending from above a surface (#106) of the earth into the earth and into a formation (#102) containing a geothermal heat source (“Enhanced Geothermal Systems and Methods” – title); 
b) a second well (Fig 2 #202b) extending from above the surface of the earth into the earth and into the formation containing a geothermal heat source defining a geothermal reservoir (#100);

d) the second well (#202b) extending (Fig 2) into the geothermal reservoir [#102]; 
e) a producing section (interpreted as the section of the injection well that produced the injection into the reservoir) of the first well [202a] comprising a plurality of stages (Fig 2 #120x), wherein each stage comprises a plurality of perforations (Fig 4 illustrates 3 flow paths) through the casing and into the geothermal reservoir [102]; 
f) a plurality of fracture zones in the geothermal reservoir placing the stages of the first well in fluid communication (Col 2:10 – “a plurality of production sub-zones defined within the production zone and providing fluid communication between the at least one injection well and the at least one production well”) with the second well, at least one of the fracture zones (Fig 2 illustrates fractures) associated with at least one of the stages (Fig 2 #120a) of the producing section of the first well;  3Serial No. 16/540,842Atty. Dkt. No. 23002.0008 (Fe-8) Prel Amend March 25, 2020 
g) wherein the associated fracture zone defining a tortuous fluid flow path 
(Col 2:10) for a heat recovery fluid through the geothermal reservoir; and, 
h) whereby the configuration of the perforations and the fracture zones provide a substantially uniform flow path (provided by #116/118 – Col 8 line 23) between the producing section and the second well.  
It is noted that the preamble is given little weigh since the element of “limited entry perforation” is not supported within the body of the claim with ANY required structure.
claim 10, Sweatman discloses wherein the plurality of perforations in each of the stages defines a cluster (Fig 4).  
Regarding claim 11, Sweatman discloses wherein the first well (#202a) is an injection well;  
Regarding claim(s) 12 and 13 Sweatman discloses wherein the fracture zones comprise (Col 5 line 7) a plurality of proppants, and as fracturing pressure is relieved “a proppant pack is formed” – instant specification ¶00127, as would be conventionally done.  
Regarding claim 14, Sweatman discloses wherein the proppants comprise microproppants (Col 6 line 32 – “The working fluid can also include various flowable mixtures of solids, liquid and/or gases. For example, certain types of nano-sized particles mixed in fluids can significantly increase a thermal conductivity of a fluid”).  
Regarding claim 16, Sweatman discloses wherein a majority of each the fracture zones have a different flow characteristic (Col 8 line 3-7 – “each production sub-zone may correspond to one or more adjacent injection and production flow control devices, such that the particular production sub-zone is able to receive working fluid from the injection string”).  
Regarding claim 17, Sweatman discloses wherein the perforations in each of a majority of the stages define a flow different flow characteristic (Col 7:30 – “selectively allow flow of the working fluid therethrough”), whereby a majority of the stages have a different flow characteristic.
claim 18, Sweatman discloses wherein the substantially uniform flow is characterized in part by having a flow across at least 85% of the perforations that is uniform. (Col 7:35 ‘uniform in temperature’ maintained by valve control). 
Regarding claim 28, Sweatman discloses 
a) an injection well (Fig 2 #202a) in a geothermal reservoir (#102) below a surface (#106) of the earth; 
b) a producing well (#202b) in the geothermal reservoir [#102]; 
c) a fluid flow path (Fig 2 arrows) through the geothermal reservoir and placing the injection well and the producing well in fluid communication, whereby the system is configured (Fig 2) to flow a heat recovery fluid from the injection well through the reservoir and into the producing well;  5Serial No. 16/540,842Atty. Dkt. No. 23002.0008 (Fe-8) Prel Amend March 25, 2020 
d) the fluid flow path comprising a plurality of fracture zones (fractures within sub zones #120x), wherein a majority of the fracture zones have different flow characteristic (Col 7:30 – “selectively allow flow of the working fluid therethrough”); and, 
e) the injection well comprising a plurality of stages (sub zones #120x), wherein each of the stages has a predetermined perforation pattern (Col 14:31 – fracturing created to avoid short circuiting), wherein the predetermined perforation pattern is based in part upon the flow characteristics of the fracture zones; 
f) whereby the system provides (Col 14 :56-Col 15:7) for a uniform temperature front of a heat recovery fluid through the reservoir between the injection well and the production well.  
Regarding claim(s) 29 and 31, Sweatman of the combination additionally discloses the method step of operation and optimizing (Col 7 line 35 – “one or more of pressure controlled flow control device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure”) the friction pressure drop across each cluster within an individual treatment stage based on the flow conditions during the hydraulic fracturing treatment. 
Regarding claim 32, Sweatman of the combination discloses wherein the natural resource is a hydrocarbon (Col 4 line 48).  
Regarding claim 34, Sweatman of the combination discloses wherein the natural resource is a geothermal resource (Col 4 line 41).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Jung et al. (US 20100307756).
Regarding claim 1, Sweatman discloses a method of providing optimized recovery of geothermal energy for a formation while reducing thermal breakthrough, the method comprising:
a) selecting a formation (#102) below the surface (#106) of the earth, the formation comprising a geothermal heat source (#120x); 

c) hydraulically fracturing the formation by pumping a fracturing fluid under pressures in excess of the fracture pressure of the formation through a plurality of perforations in a side wall in the non-vertical section of the first well, the second well or both wells; 
d) whereby a substantially uniform tortuous flow path (Fig 2 #113) is established between the first well [#202a] and the second well [#202b]; wherein the substantially uniform tortuous flow path can transmit a heat recovery fluid from the first well to the second well. 
Sweatman discloses “the total number of production sub-zones 120a-c or production zones 113 or wells may be enough to establish an excess number (i.e. an over-capacity) of them so that when each production subzone 120a-c is flowing together, a subsurface flow rate capacity is provided that exceeds the minimum flow rate required by the geothermal power plant 104 at the surface 106” – Col 11 line 44-50; however does not explicitly disclose wherein the flow path can transmit more than 40 Kg/s of a heat recovery fluid from the first well to the second well.
Jung teaches a ‘Geothermal Circulation System’ – title. Further teaching “the heat transfer medium, usually water, can now be introduced into the injection wellbore under pressure, and extracted via the production wellbore. Here, the heat transfer medium can circulate at flow rates to 10-200 l/sec … At circulation rates of 100 l/sec 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Jung, to modify/create the flow path(s) between the injection well(s) and the production well(s) to transmit more than 40 Kg/sec of a heat recovery for the purpose to supplying sufficient heat to a geothermal power to be economical to operate. 
Regarding claim(s) 2 and 5, Sweatman of the combination discloses a plurality of sub-zones #120 (interpreted as stages) further disclosing “a plurality of production sub-zones defined within the production zone and providing fluid communication between the at least one injection well and the at least one production well” (Col 2 line 10-13) and further disclosing wherein “appropriated perforated in order to allow the working fluid to circulate therethrough” – Col 15 line 67 Fig 4 illustrates three flow paths (perforations). Sweatman also discloses “the fractures created in the production zone may be configured to allow the working fluid to slowly percolate therethrough and thereby gain thermal energy by contacting the walls of the various fractures. In some embodiments, the fracture network will have a higher conductivity near the production and injection wells as compared with the middle of each of production zone. As a result, the fracture network facilitates enhanced injectivity and production near the wells and avoids short circuiting in the middle portions” – Col 14:31.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that as the wells are appropriately 
Regarding claim 6, Sweatman of the combination discloses wherein the fracture fluid comprises a proppant (Col 5:7 – “fracturing techniques may or may not use propping agents. At least some advantages to using proppant while fracking the production zone include potentially increasing the injectivity and productivity rates, and otherwise helping to maintain the fractures open during production”.
It would have been obvious to one having ordinary skill in the art to modify the method of Sweatman to add the method step of using proppants to the fracturing fluid for the purpose of assisting in the maintaining of opened fractures after the release of fracturing pressure.
Regarding claim(s) 3 and 4, Sweatman of the combination previously disclosed the flow rate above; further disclosing “circulating the working fluid within the production zone in order to generate a heated working fluid … and producing the heated working fluid from the plurality of production sub-zones to the surface” (Col 2 line 24) however does not disclose, teach or suggest wherein the pumping pressure is less than 90% of the fracture pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the pumping pressure would need to be less than the fracture pressure of the formation in order to prevent further damage to the formation, undue usage on pumping equipment; however any value less than fracture pressure could be selected. Lacking any criticality of the 90% value offered .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Staadt (USP 3,270,816).
Regarding claim 8, Sweatman discloses the system of claim 7; and although further discloses fracturing; Sweatman does not disclose wherein the perforations in at least one of the stages is zero phased. The examiner is interpreting “zero phased” as all perforations are along a line, as defined in the instant specification as submitted - ¶00107).
Staadt teaches ‘Method of establishing communication between wells’ – title. Teaching “notching the casing (if any) of a first well and the adjacent annulus of the earth formation in a vertically disposed plane which is at an acute angle with respect to a line drawn between the first well and a second well with which casing (if any) of the second well … Both wells are then fractured through the particular formation by pumping liquid under pressure into each well and into the notched parts adjacent thereto to first break down the formation and then additional liquid is pumped into each well to enlarge and extend the so-induced fractures towards each other” – (Col 1 line45-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Staadt, to modify the perforations of Sweatman such that perforations from the injection well are directed toward the production well for the purpose developing fluid communications between the two wells. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatman alone.
Regarding claim 9, Sweatman discloses the system of claim 7, further disclosing “the casing string may extend along the entire length of each well and be appropriately perforated in order to allow the working fluid to circulate therethrough” – Col 15:66.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the perforations in a way that would be most effective for each wellbore to fluidly communicate. It is being interpreted as all perforations are spaced evenly around borehole, as recited in the specification as submitted - ¶00107. 
Claim(s) 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Nguyen (US 20060157243).
Regarding claim 12, in a different interpretation, Sweatman discloses the system of claim 7; and could be argued that a plurality of proppants are not disclosed (two different types of proppants being implied).
Nguyen teaches a plurality of proppants (¶0007 – “a portion of first proppant particulates” and “a portion of second proppant particulates”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nguyen, to modify the type and quantity of proppant(s) used for the purpose of propping the fracture and maintaining the conductivity of the fracture at a much lower cost as compared to traditional methods (¶0012).
claim(s) 13 and 15, Nguyen of the combination discloses wherein proppants define a proppant pack and the proppant pack comprises a monolayer distribution (¶0011 – “the second proppant particulate used in the methods of the present invention should be capable of forming a partial monolayer in a fracture. The term partial monolayer refers to a high porosity pack of proppant particulates in a fracture”) within the fracture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        19 Mar 2020